     Case 20-20364-JAD             Doc 48-3 Filed 07/14/20 Entered 07/14/20 14:59:46         Desc Cert
                                 of Srvc with Plan: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0315−2                       User: msch              Date Created: 7/14/2020
Case: 20−20364−JAD                         Form ID: 150            Total: 1


Recipients of Notice of Electronic Filing:
aty         Albert G. Reese, Jr.        areese8897@aol.com
                                                                                             TOTAL: 1
